Loan Agreement between Rapides Finance Authority and Cleco Power LLC Dated as of November 1, 2007 $60,000,000 Rapides Finance Authority Revenue Bonds (Cleco Power LLC Project) Series 2007 Table of Contents ARTICLE I DEFINITIONS AND INTERPRETATIONS SECTION 1.1. Definitions -3- SECTION 1.2. Interpretations -7- ARTICLE II ACQUISITION AND CONSTRUCTION OF THE PROJECT SECTION 2.1. Acquisition and Construction of the Project -8- SECTION 2.2. Completion -8- ARTICLE III SALE OF THE BONDS; LOAN; DISPOSITION OF LOAN PROCEEDS SECTION 3.1. Issuance of the Bonds -9- SECTION 3.2. Loan -9- SECTION 3.3. Investment of Fund Moneys -9- SECTION 3.4. Redemption of Bonds -9- SECTION 3.5. Security Interests -9- SECTION 3.6. Disbursements -9- SECTION 3.7. Completion -10- ARTICLE IV LOAN PAYMENTS AND OTHER MATTERS SECTION 4.1. Loan Payments; Purchase Price Payments -11- SECTION 4.2. Bond Fund -11- SECTION 4.3. Payments to Issuer -11- SECTION 4.4. Payments to Trustee and Remarketing Agent -12- SECTION 4.5. Company's Option to Designate Interest Rate Determination Methods -12- SECTION 4.6. Purchase of Bonds -12- SECTION 4.7. Reimbursement of Bond Insurer Expenses -13- SECTION 4.8. Excess Funds -13- SECTION 4.9. Nature of Obligations of the Company -13- SECTION 4.10. Company Obligations Under the Indenture -14- ARTICLE V MAINTENANCE, INSURANCE, MODIFICATIONS AND ABANDONMENT SECTION 5.1. Maintenance and Insurance -15- SECTION 5.2. Modifications -15- SECTION 5.3. Issuer Relieved from Responsibility to Maintain Project -15- -i- ARTICLE VI CASUALTY AND CONDEMNATION SECTION 6.1. Casualty or Condemnation of the Project -16- SECTION 6.2. Effect of Casualty or Condemnation -16- SECTION 6.3. Cooperation; Sale in Lieu of Condemnation -16- ARTICLE VII PREPAYMENT OF LOAN PAYMENTS SECTION 7.1. Prepayment and Payment of Loan -17- SECTION 7.2. Mandatory Acceleration of Loan Payments; Preservation of Tax Status -17- ARTICLE VIII SPECIAL REPRESENTATIONS AND COVENANTS SECTION 8.1. Indemnification -18- SECTION 8.2. Representations of the Company -19- SECTION 8.3. Filing -19- SECTION 8.4. Representations and Covenants of the Issuer -20- SECTION 8.5. Removal of Liens -20- SECTION 8.6. Special Covenants -20- SECTION 8.7. Bonds are Limited Obligations -20- SECTION 8.8. Net Agreement -21- SECTION 8.9. No Warranty of the Project -21- SECTION 8.10. Reserved -21- SECTION 8.11. Representations Regarding the Project -21- SECTION 8.12. Tax Representations and Covenants -21- SECTION 8.13. Financial Information -24- ARTICLE IX ASSIGNMENT SECTION 9.1. Consolidation, Merger and Assignment by the Company -26- SECTION 9.2. Issuer's Rights of Assignment -26- ARTICLE X EVENTS OF DEFAULT AND REMEDIES SECTION 10.1. Enumeration of "Events of Default" -27- SECTION 10.2. Remedies -27- SECTION 10.3. No Remedy Exclusive -28- SECTION 10.4. Agreement to Pay Attorneys' Fees and Expenses -28- -ii- ARTICLE XI GENERAL SECTION 11.1. Force Majeure -29- SECTION 11.2. Waiver of Rights -29- SECTION 11.3. Notices -29- SECTION 11.5. Term of Agreement -31- SECTION 11.6. Company's Approval of Indenture -31- SECTION 11.7. Auction Rate Requirement -31- SECTION 11.8. Third Party Beneficiaries -31- EXHIBIT A Description of the Project EXHIBIT B Description of the Site EXHIBIT C Form of Note EXHIBIT D Form of Completion Certificate -iii- Loan Agreement This Loan Agreement dated as of November 1, 2007 (together with any amendments or supplements hereto, this "Agreement"), is by and between the Rapides Finance Authority (the "Issuer"), a public trust and public corporation established for public purposes for the benefit of the State of Louisiana (the "State") by a certain Trust Indenture dated December 14, 1978, as amended on December 9, 1991, December 20, 1994 and April 18, 1995, and created and existing under and pursuant to the Louisiana Public Trust Act, being Chapter 2-A of Title 9 of the Louisiana Revised Statutes of 1950, as amended (the "Act"), and Cleco Power LLC, a Louisiana limited liability company (together with any permitted successors or assigns under this Agreement, the "Company"). W i t n e s s e t h : WHEREAS, Issuer is a public trust and public corporation of the State of Louisiana (the "State") created and existing pursuant to the provisions of the Act, and is authorized and empowered by the Act to issue its revenue bonds and use the funds derived from the sale thereof for the purpose of acquiring, constructing, purchasing, equipping, maintaining, installing, leasing, subleasing, holding, extending, enlarging, remodeling, storing, operating, repairing and administering liquid and solid waste disposal, collection, treatment and drainage facilities and services, antipollution and air, water, ground and subsurface pollution abatement and control facilities and activities; and WHEREAS, the Company has requested that the Issuer issue its revenue bonds for the purpose of acquiring, constructing and installing a plant, equipment and other facilities for use as solid waste disposal facilities, recycling facilities, resource recovery facilities or industrial sewage and wastewater treatment facilities at the Company's solid fuel power plant to be located in Boyce, Rapides Parish, Louisiana (the "Project") and paying the costs of issuance of the Bonds, through the issuance by the Authority of $60,000,000 aggregate principal amount of Rapides Finance Authority Revenue Bonds (Cleco Power LLC Project) Series 2007 (the "Bonds"), pursuant to an Indenture of Trust (the "Indenture") between the Issuer and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”), the proceeds of which Bonds are to be loaned to the Company pursuant to this Agreement; and WHEREAS, the Issuer has determined, based upon representations of the Company, that the issuance of the Bonds to finance the cost of the Project will be in furtherance of the public purposes of the Act; and WHEREAS, the Issuer proposes hereby to lend the proceeds of the Bonds to the Company and the Company desires to borrow the proceeds of the Bonds upon the terms and conditions set forth herein and use the proceeds to finance the cost of the acquisition, construction and improvement of the Project for the purposes of the Act; and WHEREAS, pursuant to this Agreement, the Company will agree to make payments in an amount sufficient to make timely payments of principal of, premium, if any, and interest on the Bonds and to pay such other amounts as are required by this Agreement; NOW, THEREFORE, in consideration of the premises and other good and valuable consideration and the mutual benefits, covenants and agreements herein expressed, the Issuer and the Company agree as follows (provided that any obligation of the Issuer created by or arising out of this Agreement shall not impose a debt or pecuniary liability upon the State or any political subdivision thereof, or a charge upon the general credit or taxing powers of such bodies, but shall be payable solely out of the revenues and receipts derived pursuant to this Agreement and, to the extent provided in this Agreement, out of the proceeds of the -1- sale of the Bonds and any temporary investment thereof and any insurance and condemnation awards as herein provided). -2- ARTICLE I DEFINITIONS AND INTERPRETATIONS SECTION 1.1.Definitions.The following terms shall have the meanings assigned to them below whenever they are used in this Agreement, unless the context clearly otherwise requires.Except where the context otherwise requires, words imparting the singular number shall include the plural number and vice versa.Capitalized terms used but not otherwise defined herein shall have the meanings assigned such terms in the Indenture or in the form of the Bonds attached thereto. "Act" means Chapter 2-A of Title 9 of the Louisiana Revised Statutes of 1950, as amended, and all future acts supple­mental thereto and amendatory thereof. "Affiliate" is defined in the Indenture. "Agreement" means this Loan Agreement dated as of November 1, 2007 between the Issuer and the Company. "Authorized Company Representative" is defined in the Indenture. "Authorized Issuer Representative" is defined in the Indenture. "Bank" is defined in the Indenture. "Bond Documents" means the Financing Documents and all other agreements, certificates, documents and instruments ever delivered in connection with any of the Financing Documents. "Bond Fund" is defined in the Indenture. "Bond Insurance Policy" means the municipal bond new issue insurance policy issued by the Bond Insurer that guarantees payment of principal of and interest on the Bonds. "Bond Insurer" means Financial Guaranty Insurance Company, a New York stock insurance company, or any successor thereto. "Bondholder" or "holder" is defined in the Indenture. "Bonds" means the bonds defined as such in the recitals of this Agreement, which are issued and delivered pursuant to Article II of the Indenture. "Business Day" is defined in the Indenture. "Claims" is defined in Section 8.1 of this Agreement. "Code" means the Internal Revenue Code of 1986, as amended, from time to time.A reference to any specific section of the Code shall be deemed also to be a reference to the comparable provisions of any enactment that supersedes or replaces the Code. "Communication" is defined in Section 11.3 of this Agreement. -3- "Company" means Cleco Power LLC, a Louisiana limited liability company, and its successors and assigns. "Company Event of Bankruptcy" means (a) an order of relief shall be issued by a United States Bankruptcy Court having valid jurisdiction granting the Company relief under the provisions of the United States Bankruptcy Code, or any other court having valid jurisdiction shall issue an order or decree under applicable federal or state law providing for the appointment of a custodian, receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of the Company or of any substantial part of its property, or ordering the winding up or liquidation of its affairs, and the continuance of any such decree or order unstayed and in effect for a period of sixty (60) consecutive days; or (b) the Company shall have consented to the institution of proceedings in bankruptcy against it, or the Company shall have consented to the institution of any proceeding against it under any federal or state insolvency laws, or the Company shall have consented to the filing of any petition, application or complaint seeking the appointment of a custodian, receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of the Company or of any substantial part of its property, or the Company shall have made an assignment for the benefit of creditors, or the Company shall admit in writing its inability to pay its debts as they become due. "Completion Date" means the date the Project has been completed and placed in service. "Computation Date" means any date selected by the Company pursuant to Section 1.148-3(e) of the Regulations. "Construction Fund" is defined in the Indenture. "Event of Default" or "Default" is defined in Section 10.1 of this Agreement. "Final Computation Date" means the last date on which Bonds are outstanding. "Final Payment Date" means the date on which all amounts of Proceeds payable with respect to the acquisition and construction of the Project have been requisitioned or transferred from the Construction Fund. "Financing Documents" means this Agreement, the Bonds, the Indenture, the Note, the Remarketing Agreement, the Reimbursement Agreement and the Pledge and Security Agreement. "Force Majeure" is defined in Section 11.1 of this Agreement. “Gross Proceeds" means any Proceeds of the Bonds and any Replacement Proceeds for the Bonds. "Indemnified Parties" means the Issuer, the Trustee, the Paying Agent, and any of their respective officers, directors, members, trustees, commissioners, attorneys, employees, agents, servants and any other person acting for or on behalf of the Issuer, the Trustee or the Paying Agent. "Indenture" means that certain Indenture of Trust by and between the Issuer and the Trustee dated as of the date of this Agreement, together with any amendments or supplements thereto. "Inducement Date" means November 10, 2005. "Interest Payment Date" means each date upon which an interest payment on the Bonds becomes due and payable under the Indenture. -4- "Investment Proceeds" means any amounts actually or constructively received from investing Proceeds of the Bonds. "Issuance Costs" means costs incurred by or on behalf of the Company in connection with the making of the Loan by the Issuer to the Company.The parties hereby express their understanding and agreement that the sole purpose for the issuance of the Bonds is to enable the making of the Loan to the Company in order to effect the public purposes of the Act and that all costs incurred in connection with the issuance of the Bonds are incurred incident to the making of such Loan at the request and for the benefit of the Company and, therefore, are properly chargeable as costs incurred by or on behalf of the Company; therefore, such costs include, among others, payment of financial, legal, accounting and appraisal fees, expenses and disbursements, the Issuer's fees and expenses attributable to the issuance of the Bonds, the fee of the State Bond Commission, the cost of printing, engraving and reproduction services, Rating Service fees, legal fees and expenses for Bond Counsel, counsel to the Bank, counsel to the Underwriter, Issuer's counsel and Trustee's counsel, the initial or acceptance fee of the Trustee, the premium of the Bond Insurer, the fees and disbursements of the Trustee payable in accordance with the Indenture prior to the Completion Date and all other fees, charges and expenses incurred in connection with the issuance of the Bonds (including all costs, fees, expenses and other amounts (other than interest, principal or prepayment premiums on the Bonds) which may be payable by the Company or the Issuer under any bond purchase agreement or agreements pursuant to which the Bonds are sold) and the preparation and filing or recording of any Bond Document. "Issue Date" is defined in the Indenture. "Issue Price" means "issue price" as defined in section 1.148-1(b) of the Regulations and, generally, is the first price at which a substantial number of Bonds is sold to persons other than bond houses, brokers or similar persons or organizations acting in the capacity of underwriters, placement agents or wholesalers. "Issuer" means the Rapides Finance Authority, and its successors and assigns. "Loan" means the loan made by the Issuer to the Company under this Agreement. "Loan Payments" means the payments to be made by the Company pursuant to Section 4.1(a) of this Agreement. "Losses" is defined in Section 8.1 of this Agreement. "Nonpurpose Investment" means an investment described in section 1.148-1(b) of the Regulations as a nonpurpose investment. "Note" means the note issued by the Company to the Issuer evidencing the Loan made on behalf of the Issuer to the Company under this Agreement, substantially in the form of the note attached hereto as Exhibit C. "Opinion of Counsel"means an opinion or opinions in writing, signed by legal counsel who, unless otherwise specified, may be counsel to the Company, the Trustee or the Issuer.As to any factual matters involved in an opinion of counsel, such counsel may rely, to the extent that they deem such reliance proper, upon a certificate or certificates setting forth such matters which have been signed by an official, officer, general partner or authorized representative of a particular governmental authority, corporation, firm or other person or entity. -5- "Outstanding" when used with respect to the Bonds has the same meaning as that specified in the Indenture. "Paying Agent" is defined in the Indenture. "Person" is defined in the Indenture. "Plans and Specifications" means the plans and specifications prepared for the Project, as the same may be implemented and detailed from time to time and as the same may be revised from time to time in accordance with this Agreement, a copy of which is on file with the Company.\ "Principal Office" is defined in the definitions of Trustee, Paying Agent, and Remarketing Agent in the Indenture. "Proceeds" means any Sale Proceeds and any Investment Proceeds of the Bonds. "Project" means the property and improvements described as such in
